MEMORANDUM **
Earnest L. Tate appeals pro se the district court’s dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), cert. denied, 525 U.S. 1154, 119 S.Ct. 1058, 143 L.Ed.2d 63 (1999). We affirm.
On August 13, 1997, the district court certified that this appeal is not taken in good faith, and revoked appellant’s in forma pauperis status. This court, however, did not receive notification of the district court’s certification until June 7, 2001. Based on these circumstances, we conclude that appellant is entitled to in forma pauperis status for this appeal.
Because the statute of limitations is a complete defense which appears on the face of the Tate’s pleadings, the district court did not err in dismissing his com*727plaint. See Franklin v. Murphy, 745 F.2d 1221, 1228-29 (9th Cir.1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.